 



EXHIBIT 10.5
FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
(“Amendment”) is dated as of June 16, 2006 (the “Amendment Closing Date”) and is
entered into by and among PARAMOUNT PETROLEUM CORPORATION, a Delaware
corporation (the “Borrower”), each of the financial institutions party to the
Credit Agreement referenced below (collectively the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent for the Lenders (in its capacity as Administrative
Agent, the “Agent”), and BANK OF AMERICA, N.A., as Bank.
     WHEREAS, the Borrower, the Agent, and the Lenders, among others, have
entered into that certain Amended and Restated Credit Agreement (as amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
dated as of July 26, 2005; and
     WHEREAS, the Borrower has requested that the Agent and the Lenders amend
the Credit Agreement in certain respects and the Agent and the Lenders have
agreed to the foregoing request but only on the terms and conditions set forth
below.
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Initially capitalized terms used but not otherwise
defined in this Amendment have the meanings given thereto in the Credit
Agreement, as amended hereby.
ARTICLE II
AMENDMENTS
     Section 2.1 Debt Service Coverage Ratio. Section 7.23 of the Credit
Agreement titled “Debt Service Coverage Ratio” is hereby amended and restated in
its entirety to read as follows:
     “ 7.23 Debt Service Coverage Ratio. The Borrower will maintain a Debt
Service Coverage Ratio (a) for the period of four (4) consecutive fiscal
quarters ended on the last day of the fiscal quarter ending on June 30, 2005 of
not less than 0.6 to 1.0 and (b) for each period of four (4) consecutive fiscal
quarters ended on the last day of each fiscal quarter thereafter of not less
than 1.2 to 1.0; provided, that, for the period of four (4) consecutive fiscal
quarters ended on the last day of the fiscal quarter ending on March 31, 2006,
the Borrower will maintain a Debt Service Coverage Ratio of 1.0 to 1.0.”

1



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS
     Section 3.1 Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in form and
substance satisfactory to the Agent:
     (a) The representations and warranties contained herein and in the Credit
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date;
     (b) No Default or Event of Default shall have occurred and be continuing;
     (c) The Borrower shall have delivered to the Agent a fully-executed copy of
this Amendment together with all acknowledgements;
     (d) The Borrower shall have paid to the Agent all fees, costs, and expenses
owed to and/or incurred by the Agent arising in connection with this Amendment;
     (e) The Agent shall have received such other documents, corporate
resolutions, corporate certificates, legal opinions and information, including,
without limitation, any third party consents, that the Agent shall require, each
in form and substance satisfactory to the Agent; and
     (f) All proceedings taken in connection with the transactions contemplated
by this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent in its sole and absolute discretion.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Acknowledgment of the Borrower. The Borrower hereby represents
and warrants that the execution and delivery of this Amendment and compliance by
the Borrower with all of the provisions of this Amendment: (a) are within the
powers and purposes of the Borrower; (b) have been duly authorized or approved
by the board of directors of the Borrower; and (c) when executed and delivered
by or on behalf of the Borrower will constitute valid and binding obligations of
the Borrower, enforceable in accordance with their terms. The Borrower reaffirms
its obligation to pay all amounts due to the Agent or the Lenders under the Loan
Documents in accordance with the terms thereof, as modified hereby.
     Section 4.2 Loan Documents Unmodified. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Credit Agreement and
all other Loan

2



--------------------------------------------------------------------------------



 



Documents, as modified hereby, shall remain in full force and effect. A breach
by the Borrower of the terms of this Amendment shall be an Event of Default.
Nothing contained in this Amendment shall in any way impair the validity or
enforceability of the Loan Documents, as modified hereby, or alter, waive,
annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein, except as
otherwise specifically provided in this Amendment. Subject to the terms of this
Amendment, any lien and/or security interest granted to the Agent, for the
benefit of the Lenders, in the Collateral set forth in the Loan Documents shall
remain unchanged and in full force and effect and the Credit Agreement and the
other Loan Documents shall continue to secure the payment and performance of all
of the Obligations.
     Section 4.3 Parties, Successors and Assigns. This Amendment shall be
binding upon and shall inure to the benefit of the Borrower, the Agent, the
Lenders, and their respective successors and assigns.
     Section 4.4 Counterparts. This Amendment may be executed in one or more
counterparts and by telecopy, each of which when so executed shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same instrument.
     Section 4.5 EFFECT OF WAIVER. NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
THE AGENT TO OR OF ANY BREACH OF OR DEVIATION FROM ANY COVENANT, DUTY, OR
CONDITION SET FORTH IN THE CREDIT AGREEMENT SHALL BE DEEMED A CONSENT OR WAIVER
TO OR OF ANY OTHER BREACH OF OR DEVIATION FROM THE SAME OR ANY OTHER COVENANT,
DUTY, OR CONDITION. NO FAILURE ON THE PART OF THE AGENT OR ANY LENDER TO
EXERCISE, NO DELAY IN EXERCISING, AND NO COURSE OF DEALING WITH RESPECT TO, ANY
RIGHT, POWER, OR PRIVILEGE UNDER THIS AMENDMENT, THE CREDIT AGREEMENT, OR ANY
OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER, OR PRIVILEGE UNDER THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR PRIVILEGE. THE
RIGHTS AND REMEDIES PROVIDED FOR IN THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS AND REMEDIES PROVIDED
BY LAW.
     Section 4.6 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
     Section 4.7 Expenses of Agent. Without limiting the terms and conditions of
the Loan Documents, the Borrower agrees to pay on demand: (a) all costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
hereto and any and all subsequent amendments, modifications, and supplements
hereto or thereto, including without limitation, the costs and fees

3



--------------------------------------------------------------------------------



 



of the Agent’s legal counsel; and (b) all costs and expenses reasonably incurred
by the Agent in connection with the enforcement or preservation of any rights
under the Credit Agreement, this Amendment, and/or the other Loan Documents,
including without limitation, the costs and fees of the Agent’s legal counsel.
     Section 4.8 Choice of Law; Jury Trial Waiver. This Amendment shall be
governed by and construed according to the laws of the State of California
(without regard to conflicts of law principles thereof). TO THE EXTENT PERMITTED
BY LAW, EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A TRIAL BY JURY, IF ANY,
IN ANY ACTION TO ENFORCE, DEFEND, INTERPRET, OR OTHERWISE CONCERNING THIS
AMENDMENT. Without limiting the applicability of any other provision of the
Credit Agreement, the terms of Section 13.3 of the Credit Agreement shall apply
to this Amendment.
     Section 4.9 Total Agreement. This Amendment, the Credit Agreement, and all
other Loan Documents shall constitute the entire agreement between the parties
relating to the subject matter hereof, and shall rescind all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof, and shall not be changed or terminated orally.
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the day and year first written above.

                  “BORROWER”    
 
                PARAMOUNT PETROLEUM CORPORATION,         a Delaware corporation
   
 
           
 
  By:
Name:   /s/ Craig H. Studwell
 
Craig H. Studwell    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  “AGENT”    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:
Name:   /s/ Todd R. Eggertsen
 
Todd R. Eggertsen    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  “BANK”    
 
                BANK OF AMERICA, N.A., as Bank    
 
           
 
  By:
Name:   /s/ Todd R. Eggertsen
 
Todd R. Eggertsen    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  “LENDERS”    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Todd R. Eggertsen
 
Todd R. Eggertsen    
 
  Title:   Vice President    

                  SOCIÉTÉ GÉNÉRALE    
 
           
 
  By:
Name:   /s/ Chung-Taek Oh
 
Chung-Taek Oh    
 
  Title:   Associate    
 
           
 
  By:
Name:   /s/ Emmanuel Chesneau
 
Emmanuel Chesneau    
 
  Title:   Managing Director    

                  CITIBANK (WEST), FSB    
 
           
 
  By:
Name:   /s/ Hillary Savoie
 
Hillary Savoie    
 
  Title:   Vice President    

                  BNP PARIBAS    
 
           
 
  By:
Name:   /s/ Jordan Nenoff
 
Jordan Nenoff    
 
  Title:   Director    
 
           
 
  By:
Name:   /s/ Keith Cox
 
Keith Cox    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



                  NATEXIS BANQUES POPULAIRES    
 
           
 
  By:
Name:   /s/ Simon Melchior
 
Simon Melchior    
 
  Title:   Assistant Vice President    
 
           
 
  By:
Name:   /s/ Vincent Lauras
 
Vincent Lauras    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



     Each of the undersigned acknowledges that its consent is not required, but
nevertheless does hereby consent to the foregoing Amendment. Each of the
undersigned hereby reaffirms its obligations under its Non-Recourse Suretyship
Agreement, Pledge Agreement, and all other documents executed by it in favor of
the Agent and/or the Lenders (collectively, the “Suretyship Agreements”) and
acknowledges and agrees that the Suretyship Agreements remain in full force and
effect and the Suretyship Agreements are hereby ratified and confirmed. The
signatures of the undersigned shall be fully effective even if other persons
named below fail to sign this acknowledgment. The failure to obtain the
signature of any of the undersigned shall not affect the obligations, under the
terms of the Suretyship Agreements, of the persons listed below, including but
not limited to the person who fails to sign.

         
 
  /s/ W. Scott Lovejoy
 
W. SCOTT LOVEJOY    
 
       
 
  /s/ Mark R. Milano
 
MARK R. MILANO    
 
       
 
  /s/ Craig C. Barto
 
Craig C. Barto, Trustee of the Craig C.Barto
and Gisele M. Barto Living Trust , u/d/t    
 
  dated April 5, 1991    
 
       
 
  /s/ Gisele M. Barto
 
Gisele M. Barto, Trustee of the Craig C. Barto
and Gisele M. Barto Living Trust, u/d/t    
 
  dated April 5, 1991    

 



--------------------------------------------------------------------------------



 



     Each of the undersigned acknowledges that its consent is not required, but
nevertheless does hereby consent to the foregoing Amendment. Each of the
undersigned hereby reaffirms its obligations under its Guaranty Agreement,
Security Agreement, Deed of Trust with Power of Sale, Assignment of Leases and
Rents, Security Agreement, Fixture Filing and Financing Statement, and all other
documents executed by it in favor of the Agent and/or the Lenders (collectively,
the “Guaranty Agreements”) and acknowledges and agrees that the Guaranty
Agreements remain in full force and effect and the Guaranty Agreements are
hereby ratified and confirmed. The signatures of the undersigned shall be fully
effective even if other persons named below fail to sign this acknowledgment.
The failure to obtain the signature of any of the undersigned shall not effect
the obligations, under the terms of the Guaranty Agreements, of the persons
listed below, including but not limited to the person who fails to sign.

                  Paramount of Oregon, Inc., an Oregon         corporation    
 
           
 
  By:   /s/ Craig H. Studwell
 
        Name: Craig H. Studwell         Title: Senior Vice President    
 
                Paramount of Washington, Inc., a Washington         corporation
   
 
           
 
  By:   /s/ Craig H. Studwell
 
        Name: Craig H. Studwell         Title: Senior Vice President    
 
                Point Wells, LLC, a Washington limited         liability company
   
 
           
 
  By:   /s/ Craig H. Studwell
 
        Name: Craig H. Studwell         Title: Assistant Manager    

 